          Case 2:18-cv-02422-WBS-KJN Document 86 Filed 03/16/21 Page 1 of 2



 1   Carter C. White, CSB No. 164149
     King Hall Civil Rights Clinic
 2   U.C. Davis School of Law
     One Shields Avenue, Bldg. TB-30
 3   Davis, CA 95616-8821
     Phone: (530) 752-5440
 4
     Attorneys for Plaintiff FELICIA THOMPSON
 5
 6
 7                              UNITED STATES DISTRICT COURT
 8                      FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10   FELICIA THOMPSON, INDIVIDUALLY                 )   Case No. 2:18-CV-02422-WBS-KJN
     AND AS SUCCESSOR IN INTEREST OF                )
11   KEITH AUSTIN THOMPSON,                         )
                                                    )   STIPULATION AND ORDER FOR
12                PLAINTIFF,                        )   PARTIAL DISMISSAL AS TO
                                                    )   DEFENDANTS MONICA R. CORTEZ,
13   V.                                             )   ANDRES D. GALVAN, AND
                                                    )   BETHLEHEM HAILE, M.D.
14   NARINDER SAUKHLA, M.D, ET AL.                  )
                                                    )
15                                                  )
                  DEFENDANTS.                       )
16
17
18         1. In consideration for a waiver of all attorney’s fees and litigation costs, the Plaintiff

19             has agreed to dismiss with prejudice any and all claims arising from their Complaint

20             against Defendants Monica R. Cortez, Andres D. Galvan, and Bethlehem Haile, M.D.

21         2. Each side to bear its own fees and costs.

22
23   Dated: March 14, 2021                        KING HALL CIVIL RIGHTS CLINIC

24                                                        /S/ Carter C. White
                                                  By:
25                                                        CARTER C. WHITE
                                                          Attorney for Plaintiff
26                                                        FELICIA THOMPSON
27
28


       STIPULATION AND ORDER FOR PARTIAL DISMISSAL AS TO DEFENDANTS MONICA R. CORTEZ,
                     ANDRES D. GALVAN, AND BETHLEHEM HAILE, M.D., Page 1
           Case 2:18-cv-02422-WBS-KJN Document 86 Filed 03/16/21 Page 2 of 2


     Dated: March 14, 2021                            OFFICE OF THE ATTORNEY GENERAL,
 1                                                     STATE OF CALIFORNIA
 2                                                     /S/ Diana Esquivel
 3                                              By:
                                                       DIANA ESQUIVEL
 4                                                     Attorneys for Defendants
                                                       BRIAN BRIGGS, MONICA R. CORTEZ,
 5                                                     ANDRES D. GALVAN, BETHLEHEM
                                                       HAILE, M.D. and NARINDER SAUKHLA,
 6                                                     M.D.
 7
 8
 9
10                                             ORDER
11
12          Pursuant to the stipulation, Defendants Monica R. Cortez, Andres D. Galvan, and
13   Bethlehem Haile, M.D. are hereby dismissed, with prejudice.
14
15   Dated: March 15, 2021

16
17
18
19
20
21
22
23
24
25
26
27
28


       STIPULATION AND ORDER FOR PARTIAL DISMISSAL AS TO DEFENDANTS MONICA R. CORTEZ,
                     ANDRES D. GALVAN, AND BETHLEHEM HAILE, M.D., Page 2
